DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brudeli (WO2017/194686A1) in view of Li et al. (CN104843122).
	With respect to claim 11, Brudeli discloses a chassis in which a longitudinal centerline plane is defined; a first pair of wheels (13) connected to the chassis on opposite sides with respect to the longitudinal centerline plane of the chassis, the first pair of wheels being steerable (29) and tiltable (Fig 3); a second pair of wheels (23) connected to the chassis (Fig 8), and a first connecting assembly for connecting the first pair of wheels to the chassis (Figs 1-9), the first connecting assembly comprising at least two rotoidal pairs: a first rotoidal pair (at steering spindle 28) for each wheel of the first pair of wheels and a second rotoidal pair (16, 17) with an axis that is perpendicular to the first rotoidal pair between the connecting assembly and the chassis (Figs 3-4). Brudeli discloses the use of one or two rear wheels but does not disclose that the second pair of wheels are moveable with respect to the chassis between: a first position, in which the second pair of wheels lie on opposite sides with respect to the longitudinal centerline plane of the chassis; and a second position, in which the second pair of wheels lie substantially on the longitudinal centerline plane of the chassis. Li et al. disclose the use of a convertible frame between a bicycle-style and a tricycle-style vehicle (Figs 3-4), wherein the rear wheels lie on opposite sides of the longitudinal centerplane when used as a tricycle and move to substantially on the longitudinal centerline plane of the chassis when used as a bicycle.  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Brudeli to have a rear wheel pair that can move between a single wheel and double wheels in order to 
	With respect to claim 12, wherein the first pair of wheels is a front pair of wheels and the second pair of wheels is a rear pair of wheels, with reference to a forward travel of the vehicle.
	With respect to claim 13, wherein the first connecting assembly comprises an arm (14, 15) coupled in an oscillating manner to the chassis by means of a third rotoidal pair and to the first pair of wheels by means of the first rotoidal pair, one for each wheel of the first pair of wheels.
	With respect to claim 14, the vehicle further comprising shock-absorbing elements (20) that couple the oscillating arm to the chassis, the shock-absorbing elements being configured to dampen oscillations imparted to the oscillating arm by the first pair of wheels.
	With respect to claim 20, wherein the vehicle further comprises a motor (10) that acts directly on at least one of the wheels of the first pair of wheels or the second pair of wheels.

Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        3/16/2022